United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3885
                                ___________

Frank R. Owens,                        *
                                       *
            Appellant,                 *
                                       *   Appeal from the United States
      v.                               *   District Court for the Northern
                                       *   District of Iowa.
Verlyn Isaac; Jean Evan; C/O Phillip; *
Mike Bickford; William Soupene;        *   [UNPUBLISHED]
Kevin Hagemann; Marilee S.             *
Giegerich; K. Clark; Stephen Salviati; *
Tyrone Bontrager; Raymond Turano; *
Samuel Fierro; Larry J. Theilen; Lt.   *
Pasker; Randy Oldenburger; Tom         *
Luensman; Dan Dietiker; Steve Lynch; *
William Rindy; C/O Baker; Kathy        *
Condon; Jerry Burt; Steven Wendl;      *
Jake Noonan,                           *
                                       *
            Appellees.                 *

                                ___________

                           Submitted: May 7, 2009
                              Filed: May 12, 2009
                               ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       In this interlocutory appeal, Iowa inmate Frank R. Owens challenges the district
court’s1 denial of preliminary injunctive relief in his 42 U.S.C. § 1983 action. In
Owens’s November 2007 motion for a preliminary injunction, he sought a transfer
from the Iowa State Penitentiary (ISP) to either the Anamosa State Prison or the
Clarinda Correctional Facility (CCF). His motion was based on his assertion that he
and his known enemy were both assigned to the same unit at ISP. Because Owens has
since been transferred to CCF, we dismiss his appeal as moot. Cf. Smith v. Hundley,
190 F.3d 852, 855 (8th Cir. 1999) (inmate’s claim for injunctive relief to improve
conditions was moot when he was transferred to another facility and no longer subject
to those conditions).
                         ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                         -2-